McElroy, J.
The plaintiff in error contends that the court erred in entertaining the motion of the defendants, first, because the court had no jurisdiction of the parties or subject-matter after the adjournment of the term of court at which the order confirming the sale was made ; second, because chapter 109, Laws of 1893, is not applicable to contracts made prior to its passage.
The defendants were present when the order of confirmation was made, and saved no exceptions to the order. The order became final on the adjournment of the term of court. Birmingham v. Leonhardt, 2 Kan. App. 513. There was no right of redemption existing at the time the mortgage in question was made. This statute, which authorizes the redemption of real property sold’ upon foreclosure, cannot constitutionally apply to a sale under a mortgage executed before its passage. Barnitz v. Beverly, 163 U. S. 118.
The court had no jurisdiction of the parties, or of *262the subject-matter presented by motion of the defendants, and the order of the court that the sheriff execute to the purchaser a certificate of purchase, and a deed after eighteen months, was erroneous.
The case will be remanded with directions to the trial court to set aside the order of December 15, 1895, and overrule the motion of the defendants to modify the order of confirmation, and for further proceedings in accordance with this opinion.